Title: To James Madison from James Monroe, 28 June 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Albemarle June 28. 1815
                    
                    I set out this morning for washington in the hope of being with you on monday next, as I shall stay only one day in Loudoun. My family remain here, in the expectation of my return.
                    My health is much improvd, but my exterior does not correspond with its former state. I shall probably derive advantage from the journey.
                    From mr Condit I hear that our ministers are daily expected; and it is said that Ld. Castlereagh is in the minority, and about to yield the govt. to Ld. Granville & others. As I set out early, I shall not receive the mail of this day.
                    I have not had courage to undertake much business here. I will attend to some objects, which press immediately after my arrival at washington. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                